Per Curiam.
This case presents but a question of fact; i. e., whether the appellant, who had been classified as a temporarily disabled workman, had received notice from the department of labor *700and industries of a change in his classification, under the provisions of § 7697, Rem. Comp. Stat. [P. C. § 3488], calling for the rendition of a decision and a “communication thereof to the person affected thereby.” We are satisfied from an examination of the testimony (consisting largely of correspondence between the industrial insurance department and the attorney for the appellant) that no notification such as is contemplated by the statute has ever been given to appellant. The judgment of the lower court, therefore, was in error, and it is reversed and judgment is now entered directing the department to. pay to the appellant the compensation as fixed by the order of the commission in October, 1921, from the date of the last payment to the date of the commencement of this action.